                                                                  1

                                                                  2

                                                                  3

                                                                  4

                                                                  5                                      UNITED STATES DISTRICT COURT
                                                                  6                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                  7

                                                                  8
                                                                      NEVIN PAVITHRAN,                                    Case No.: 19-CV-8131 YGR
                                                                  9
                                                                                  Plaintiff,
                                                                 10                                                       ORDER GRANTING IN PART AND DENYING IN
                                                                             v.                                           PART MOTION FOR SUMMARY JUDGMENT;
                                                                 11                                                       SETTING SCHEDULING CONFERENCE
                                                                      ENDPOINT CLINICAL, INC.,
                                                                 12                                                       DKT. NO. 47
                                                                                  Defendant,
                               Northern District of California
United States District Court




                                                                 13

                                                                 14
                                                                             Plaintiff Nevin Pavithran brings the instant action alleging claims for: discrimination in
                                                                 15
                                                                      violation of the Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. §§ 4301
                                                                 16
                                                                      et seq. (“USERRA,” 38 U.S.C. §§ 4311(a); 4323(a)); retaliation for opposing violation of USERRA
                                                                 17
                                                                      (38 U.S.C. §§ 4311(b); 4323(a)); retaliation in violation of the California Whistleblower Protection
                                                                 18
                                                                      statute (California Labor Code § 1102.5); and wrongful termination in violation of public policy
                                                                 19
                                                                      under California law. Defendant Endpoint Clinical, Inc. has filed a motion for summary judgment
                                                                 20
                                                                      on all claims or, in the alternative, summary adjudication of Pavithran’s claim for punitive damages.
                                                                 21
                                                                      (Dkt. No. 47.)
                                                                 22
                                                                             The motion is GRANTED IN PART as to plaintiff’s claim under the California Whistleblower
                                                                 23
                                                                      Protection statute only. Plaintiff’s complaint does not allege, and his showing on summary
                                                                 24
                                                                      judgment does not support, a claim that he engaged in a protected “whistleblower” activity covered
                                                                 25
                                                                      by section 1102.5. Plaintiff’s theory on this claim is that he told others at Endpoint that he
                                                                 26
                                                                      complained to another supervisor at Endpoint that he felt harassed after returning from his military
                                                                 27
                                                                      leave for deployment, and the unfair treatment was on account of his military obligations. Plaintiff
                                                                 28
                                                                  1   does not allege or provide evidence indicating that Endpoint retaliated against him for making that
                                                                  2   complaint to another Endpoint employee. A claim under section 1102.5 requires evidence that
                                                                  3   plaintiff “disclosed information” about a matter he reasonably believed to be a violation of federal
                                                                  4   law, and that an adverse action was taken against him on account of that disclosure. In short,
                                                                  5   plaintiff seeks to turn the concerns he voiced to a co-worker about discrimination on account of his
                                                                  6   military obligations into a whistleblower claim. Plaintiff’s theory of the claim is circular and would
                                                                  7   stretch the Whistleblower Protection statute beyond its bounds to cover nearly every wrongful
                                                                  8   termination claim, a result which plaintiff offers no authority to support. Therefore, the section
                                                                  9   1102.5 claim must be dismissed as a matter of law.
                                                                 10          On the remaining claims, summary judgment is DENIED for the following reasons:
                                                                 11          As to Claim 1 under USERRA section 4311(a), that provision states that a person shall not be
                                                                 12   denied “initial employment, reemployment, retention in employment, promotion, or any benefit of
                                                                 13   employment by an employer on the basis of” military service obligation. 38 U.S.C. § 4311(a). In
                               Northern District of California
United States District Court




                                                                 14   order to establish a claim under section 4311(a) an employee “first has the burden of showing, by a

                                                                 15   preponderance of the evidence, that his or her protected status was a substantial or motivating factor

                                                                 16   in the adverse employment action; the employer may then avoid liability only by showing, as an

                                                                 17   affirmative defense, that the employer would have taken the same action without regard to the

                                                                 18   employee's protected status.” Huhmann v. Fed. Express Corp., 874 F.3d 1102, 1105 (9th Cir. 2017)

                                                                 19   (quoting Wallace v. City of San Diego, 479 F.3d 616, 624 (9th Cir. 2007)) (affirming finding that

                                                                 20   employee’s military leave was a substantial factor in his receipt of the smaller signing bonus, and

                                                                 21   employer could not demonstrate that it would have denied the higher signing bonus absent his

                                                                 22   military leave). ). At summary judgment, a court must determine “(1) whether there is sufficient

                                                                 23   evidence from which a jury could find that [plaintiff’s military] status or conduct was a substantial or

                                                                 24   ‘motivating factor’ in [defendant’s] decision to terminate his employment; and (2) if there is such

                                                                 25   evidence, whether [defendant] has established as an uncontroverted fact that it would have

                                                                 26   terminated his employment even if he had not been a member of the” military. Leisek v. Brightwood

                                                                 27   Corp., 278 F.3d 895, 899 (9th Cir. 2002). As the Ninth Circuit stated in Leisek, evidence of a

                                                                 28   discriminatory motivation under USERRA:



                                                                                                                          2
                                                                              may be reasonably inferred from a variety of factors, including proximity in time
                                                                  1           between the employee’s military activity and the adverse employment action,
                                                                              inconsistencies between proffered reason and other actions of the employer, an
                                                                  2           employer's expressed hostility towards members protected by the statute together
                                                                              with knowledge of the employee's military activity, and disparate treatment of
                                                                  3           certain employees compared to other employees with similar work records or
                                                                              offenses.
                                                                  4
                                                                      Id. at 900 (quoting Sheehan v. Dep't of Navy, 240 F.3d 1009, 1014 (Fed. Cir. 2001)).
                                                                  5
                                                                              Here, plaintiff offers evidence from which a reasonable jury could find that he was subject to
                                                                  6
                                                                      adverse actions that were substantially motivated by his military status, and there are triable issues of
                                                                  7
                                                                      fact as to whether Endpoint would have taken the same action without regard to his military status.
                                                                  8
                                                                      (See Facts 5-8, 12, 13, 15-18, 20, 21, 23-31 and plaintiff’s responses thereto, and evidence cited
                                                                  9
                                                                      therein.)
                                                                 10
                                                                              As to Claim 2 under USERRA section 4311(b), that section provides that an employer may
                                                                 11
                                                                      not discriminate or take any adverse employment action against a person because, inter alia, “such
                                                                 12
                                                                      person. . . has exercised a right provided for in this chapter.” 38 U.S.C. § 4311(b) (emphasis
                                                                 13
                               Northern District of California




                                                                      supplied). To establish a prima facie case under section 4311(b), the plaintiff must show that: (1) he
United States District Court




                                                                 14
                                                                      took an action or exercised a right qualifying him for protected status, (2) the employer subjected
                                                                 15
                                                                      him to an adverse employment action, and (3) his protected conduct was a substantial or motivating
                                                                 16
                                                                      factor in the employer’s action. Wallace v. City of San Diego, 479 F.3d 616, 624 (9th Cir. 2007).
                                                                 17
                                                                      Invoking the right to reemployment after a military leave, as provided in section 4312 of USERRA,
                                                                 18
                                                                      constitutes “exercis[ing] a right provided” for purposes of section 4311(b). Id. (plaintiff’s notice and
                                                                 19
                                                                      taking of leave for military duty constituted exercise of rights under section 4311(b)).
                                                                 20
                                                                              The record before the Court indicates triable issues of material fact exist as to whether
                                                                 21
                                                                      plaintiff was denied continued employment based upon invocation of his leave rights, whether
                                                                 22
                                                                      Endpoint took adverse employment action against him on account of his invocation of those rights,
                                                                 23
                                                                      and whether it would have taken those actions regardless of plaintiff’s military status. (See Facts 5,
                                                                 24
                                                                      12, 21, 23-31 and plaintiff’s response thereto, and evidence cited therein.)
                                                                 25
                                                                              Because defendant argues that the common law wrongful termination claim depends upon
                                                                 26
                                                                      resolution of the USERRA claims, summary judgment on that claim is denied for the same reasons.
                                                                 27

                                                                 28



                                                                                                                          3
                                                                  1          Further, summary adjudication of plaintiff’s claim for punitive damages is DENIED. Punitive
                                                                  2   damages are not available under USERRA but only on plaintiff’s wrongful termination claim.
                                                                  3   Under California law, Civil Code section 3294(b) provides:
                                                                  4          An employer shall not be liable for damages pursuant to subdivision (a), based
                                                                             upon acts of an employee of the employer, unless the employer had advance
                                                                  5          knowledge of the unfitness of the employee and employed him or her with a
                                                                             conscious disregard of the rights or safety of others or authorized or ratified the
                                                                  6          wrongful conduct for which the damages are awarded or was personally guilty of
                                                                             oppression, fraud, or malice. With respect to a corporate employer, the advance
                                                                  7          knowledge and conscious disregard, authorization, ratification or act of oppression,
                                                                             fraud, or malice must be on the part of an officer, director, or managing agent of
                                                                  8          the corporation.
                                                                  9   Cal. Civ. Code § 3294(b); see also Tilkey v. Allstate Ins. Co., 56 Cal.App.5th 521 (2020) (person
                                                                 10   who oversaw complaint investigation, consulted on requiring exercise of judgment, made

                                                                 11   disciplinary decisions, and determined whether company policy prohibited certain conduct was

                                                                 12   managing agent); Colucci v. T-Mobile USA, Inc., 48 Cal.App.5th 442 (2020) (employee who

                                                                 13   oversaw nine stores and 100 employees and had substantial discretion over decisions to transfer,
                               Northern District of California
United States District Court




                                                                 14   discipline, investigate complaints, and grant exceptions to company leave policy was a managing

                                                                 15   agent); Wysinger v. Automobile Club of Southern California, 157 Cal.App.4th 413 (2007) (“a jury

                                                                 16   ‘could find’ that an employee was a ‘managing agent’ where the employer gave that employee

                                                                 17   ‘discretion to decide how to punish’ employees and ‘fostered tolerance’ of the employee's unlawful

                                                                 18   conduct by “ ‘not repudiating [it]’”).

                                                                 19          The record here reveals triable issues of material fact as to whether an officer, director, or

                                                                 20   managing agent of Endpoint authorized, ratified, or was personally engaged in conduct that

                                                                 21   constituted oppression, fraud, or malice based on plaintiff’s wrongful termination. (See Facts 12, 20,

                                                                 22   23, 26, 28-31, 33-35 and plaintiff’s responses thereto, and evidence cited therein.)

                                                                 23          The Court SETS a scheduling conference for July 28, 2021, at 1:00 p.m. via videoconference.

                                                                 24   The parties shall file an updated joint case management statement no later than July 21, 2021.

                                                                 25          This terminates Docket No. 47.

                                                                 26          IT IS SO ORDERED.

                                                                 27   Dated: July 9, 2021                              _______________________________________
                                                                                                                               YVONNE GONZALEZ ROGERS
                                                                 28                                                       UNITED STATES DISTRICT COURT JUDGE


                                                                                                                          4
